SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange act 1934 January 25, 2017 (Date of report/date of earliest event reported) CONSUMERS BANCORP, INC. (Exact name of registrant as specified in its charter) OHIO 033-79130 34-1771400 (State or other jurisdiction of incorporation or organization) (Commission File Number) (I.R.S. Employer Identification No.) 614 East Lincoln Way P.O. Box 256 Minerva, Ohio 44657 (Address of principal executive offices) (330) 868-7701 (Issuer’s telephone number) N/A (Former name of former address, if changes since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02 Results of Operations and Financial Condition On January 25, 2017, Consumers Bancorp, Inc. issued a press release reporting its results for the second fiscal quarter ended December 31, 2016. A copy of the press release is furnished as Exhibit 99.1 to this Current Report on Form 8-K. Item 9.01 Financial Statements and Exhibits d. Exhibits Exhibit No. Description 99.1Press Release of Consumers Bancorp, Inc. dated January 25, 2017. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Consumers Bancorp, Inc. Date: January 25, 2017 /s/ Ralph J. Lober, II Ralph J. Lober, II President and Chief Executive Officer
